 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Kelly MacKintosh
 6
 7
 8                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 9                                 WESTERN DIVISION
10   KELLY MACKINTOSH,                     ) CASE NO. CV 18-07801-JC
                                           )
11                                         )
                    Plaintiff,             ) ORDER
12                                         ) AWARDING ATTORNEY’S
               v.                          ) FEES AND COSTS PURSUANT
13                                         ) TO THE EQUAL ACCESS TO
                                           ) JUSTICE ACT, 28 U.S.C.
14 NANCY A. BERRYHILL,                     ) § 2412(d), AND COURT COSTS
   ACTING COMMISSIONER OF                  ) PURSUANT TO
15 SOCIAL SECURITY,                        ) 28 U.S.C. § 1920
                                           )
16                  Defendant.             )
                                           )
17
18       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
19   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
20   Justice Act in the amount of FIVE-THOUSAND SEVEN-HUNDRED DOLLARS
21   and NO CENTS ($5,700.00), as authorized by 28 U.S.C. § 2412(d), and Court
22   costs in the amount of FOUR-HUNDRED DOLLARS and NO CENTS ($400.00),
23   pursuant to 28 U.S.C. § 1920, subject to the terms of the Stipulation.
24   Dated:         April 15, 2019
25                                                      /s/
                                            Honorable Jacqueline Chooljian
26                                          United States Magistrate Judge
27
28
